 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 1 of 23 Page ID #:100




 1   LUIS A. CARRILLO, Esq. SBN 70398
 2
     MICHAEL S. CARRILLO, Esq. SBN 258878
     CARRILLO LAW FIRM, LLP
 3   1499 Huntington Drive, Suite 402
 4
      South Pasadena, CA 91030
     Tel: (626) 799-9375
 5   Fax: (626) 799-9380
 6
     Attorneys for Plaintiff
 7   NICOLE JUAREZ ZELAYA
 8

 9                          UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11

12 NICOLE JUAREZ ZELAYA,                       )   CASE NO: 2:20-cv-8382
13   Individually and as Successor-In-Interest )
     to Decedent, JACOBO JUAREZ                )   FIRST AMENDED COMPLAINT FOR
14   CEDILLO,                                  )   DAMAGES:
15                                             )
                                               )   1. Fourth Amendment Violation of
16                                             )
                 Plaintiff,                           Federal Civil Rights -- Excessive Use
17                                             )      of Force (42 U.S.C. § 1983)
     vs.                                       )   2. Municipal Liability -- Ratification of
18
                                               )      Civil Rights Violations
19                                             )      (42 U.S.C. § 1983)
     CITY OF LOS ANGELES; OFFICER              )   3. Municipal Liability for Inadequate
20
     DUSTIN RICHMOND as Doe 1,                 )      Training (42 U.S.C. § 1983)
21   OFFICER JOSEPH HUNT as Doe 2 and )            4. Municipal Liability for
     DOES 3 THROUGH 10, Inclusive,             )      Unconstitutional Custom, Practice, or
22
                                               )      Policy (42 U.S.C. § 1983)
23               Defendants.                   )
                                                   [DEMAND FOR JURY TRIAL]
24

25

26

27

28
                                               1
                              FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 2 of 23 Page ID #:101




 1                               COMPLAINT FOR DAMAGES
 2         Plaintiff NICOLE JUAREZ ZELAYA, individually, and as successor-in-interest of
 3   Decedent, JACOBO JUAREZ CEDILLO, files the instant Complaint against Defendants
 4   CITY OF LOS ANGELES, OFFICER DUSTIN RICHMOND, OFFICER JOSEPH
 5   HUNT and DOES 3-10, inclusive, herein alleges as follows:
 6                                JURISDICTION AND VENUE
 7        1.      This civil action is brought to redress violations of the Fourth and Fourteenth
 8 Amendments of the United States Constitution as protected by 42 U.S.C. §§ 1983.

 9 Jurisdiction is founded on 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C. § 1983. Venue is

10 proper in this Court under 28 U.S.C. § 1391(b) because Defendants reside in and all

11 incidents, events, and occurrences giving rise to this action occurred in the County of Los

12 Angeles, State of California, which is located in this Central District of California.

13                                               II.
14                                           PARTIES
15         2.     Jacobo Juarez Cedillo (hereinafter “Decedent”) is the Decedent. Mr. Cedillo
16   died on April 13, 2019. At all relevant times, Plaintiff NICOLE JUAREZ ZELAYA was
17   and is a resident of the State of Washington.
18         3.     Plaintiff NICOLE JUAREZ ZELAYA (Plaintiff “Zelaya”) is the decedent’s
19   biological daughter and brings survival claims in a representative capacity on the
20   Decedent’s behalf as his lawful successor-in-interest pursuant to California Code of Civil
21   Procedure § 377.30 and § 377.60. Plaintiff Zelaya also brings claims on her own behalf in
22   her individual capacity for the wrongful death of her father.
23         4.     Defendant CITY OF LOS ANGELES (“CITY”) is, a municipal corporation
24   existing under the laws of the State of California. CITY is a chartered subdivision of the
25   State of California with the capacity to be sued. CITY is responsible for the actions,
26   omissions, policies, procedures, practices, and customs of its various agents and agencies,
27   including the Los Angeles Police Department and its agents and employees. At all
28
                                                2
                               FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 3 of 23 Page ID #:102




 1   relevant times, Defendant CITY was responsible for assuring that the actions, omissions,
 2   policies, procedures, practices, and customs of the and its employees and agents complied
 3   with the laws of the United States and of the State of California. At all relevant times,
 4   Defendant CITY was the employer of Defendants Officer Dustin Richmond, Officer
 5   Joseph Hunt and DOES 3-10. The Los Angeles Police Department (“LAPD”) was and is a
 6   subdivision of CITY.
 7         5.     At all times relevant hereto, Defendants City of Los Angeles Police Officer
 8   Dustin Richmond, Officer Joseph Hunt and DOES 3-10, were residents of Los Angeles
 9   County, and at all times mentioned herein were acting under color of law, to wit, under the
10   color of the statutes, ordinances, regulations, policies, and customs, of the Los Angeles
11   Police Department, and under the color of the statutes, regulations, and laws of the State
12   of California. Said Defendants were acting within their capacity as employee, agent,
13   representative, and servant of the Defendant CITY.
14         6.     Defendants City of Los Angeles Police Officer Dustin Richmond, Officer
15   Joseph Hunt and DOES 3-10, as duly sworn peace Officers, were specifically authorized
16   by Defendant CITY to perform the duties and responsibilities of sworn Police Officers
17   and law enforcement Officers of the LAPD, and all acts hereinafter complained of were
18   performed by each of them within the course and scope of their duties as Los Angeles
19   Police Officers for Defendant CITY. Defendants City of Los Angeles Police Officer
20   Dustin Richmond, Officer Joseph Hunt and DOES 3-10 are also sued herein in their
21   individual capacity and in their official capacity as peace Officers of the LAPD.
22   Defendant CITY and the LAPD encouraged, assisted, ratified and/or with deliberate
23   indifference failed to prevent all of the acts and omissions complained of herein.
24         7.     The true names, identities or capacities, whether individual, associate, of
25   defendants DOES 3-10, inclusive, are unknown to Plaintiff at this time, who therefore
26   sues said defendants by such fictitious names. Plaintiff alleges that each of the defendants
27   sued herein as a DOES are legally responsible for the events and happenings that caused
28
                                                3
                               FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 4 of 23 Page ID #:103




 1   the Decedent’s death. Plaintiff will amend the complaint to name the DOE Defendants
 2   when their true names and identities discovered. All of the acts complained of herein by
 3   Plaintiff against DOE Defendants were done and performed by said Defendants by and
 4   through their servants, and/or employees, all of whom at all relevant times herein were
 5   acting within the course, purpose, and scope of said service, and/or employment capacity;
 6   and Defendants ratified all of the acts and omissions of each and every other Defendant.
 7         8.     At all times mentioned herein, each and every Defendant was the agent
 8   and/or employee of each other acting within the scope and purpose of said agency and
 9   employment and under color of law.
10                                                III.
11                    FACTS COMMON TO ALL CAUSES OF ACTION
12          9.    Plaintiff re-alleges and incorporates by reference herein each and every
13   allegation contained herein above as though fully set forth herein in this cause of action.
14          10.   On April 8, 2019, Decedent was peacefully sitting in the driveway of a Van
15   Nuys gas station and Decedent was approached by LAPD Officer Dustin Richmond and
16   Officer Joseph Hunt. Decedent had not committed a crime, Decedent was not suspected of
17   committing a crime, Decedent was not in the act of committing a crime when he was
18   approached by Defendant Officer Dustin Richmond and Officer Joseph Hunt.
19   Immediately after approaching Decedent, Officer Dustin Richmond and Officer Joseph
20   Hunt placed handcuffs on Decedent even though Decedent did not pose any threat to
21   Officer Dustin Richmond and Officer Joseph Hunt. Initially, Decedent was very
22   cooperative with Officer Dustin Richmond and Officer Joseph Hunt, and Decedent was
23   talking to Officer Dustin Richmond and Officer Joseph Hunt. Decedent answered multiple
24   questions that Officer Dustin Richmond and Officer Joseph Hunt asked him. Decedent
25   even said to Officer Dustin Richmond and Officer Joseph Hunt, “Hey amigo, I’m
26   homeless.” But then Decedent became incoherent, agitated, and Decedent was in an
27   altered mental state, or having a mental crisis. Officer Dustin Richmond and Officer
28
                                                 4
                                FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 5 of 23 Page ID #:104




 1   Joseph Hunt did not contact the Mental Evaluation Unit after Decedent became
 2   incoherent, and was in an altered mental state. Instead Officer Dustin Richmond and
 3   Officer Joseph Hunt forcefully took Decedent to the ground. DOES 3-10 also arrive and
 4   DOE 3 “hog-tied” Decedent’s legs with a hobble restraint on his legs.
 5          11.   While Decedent was in an altered mental state, Officer Dustin Richmond and
 6   Officer Joseph Hunt restrained Decedent in a prone position, face down in the street with
 7   his face pressed against the pavement. While Decedent was restrained in a prone position
 8   for more than 4 minutes, Officer Dustin Richmond and Officer Joseph Hunt used their
 9   body weight to hold Decedent on the ground for more than 4 minutes. DOE 4, a Sergeant,
10   arrived and did not intervene to stop the prone restraint.
11          12.   Officer Dustin Richmond and Officer Joseph Hunt put their body weight onto
12   Decedent when Decedent was face down and in a prone position and Officer Dustin
13   Richmond and Officer Joseph Hunt, were applying pressure to Decedent’s upper torso,
14   and compression to the back and chest of Decedent. The entire time Decedent was kept in
15   the prone position, he remained handcuffed, and under the complete physical control of
16   Officer Dustin Richmond and Officer Joseph Hunt who were on top of Decedent. Officer
17   Dustin Richmond and Officer Joseph Hunt had their body weight on top of Decedent for
18   more than 4 minutes, and Decedent was prone and on his stomach. DOE 4, the Sergeant,
19   failed to intervene to stop Officer Dustin Richmond and Officer Joseph Hunt use of body
20   weight against Decedent.
21          13.   While Officer Dustin Richmond and Officer Joseph Hunt were at the location
22   of the driveway of the Van Nuys gas station, Decedent did not pose an immediate threat of
23   harm to Officer Dustin Richmond and Officer Joseph Hunt, or to any other LAPD
24   Officers, Defendants DOES 3-10. Decedent was not armed, and was in an altered mental
25   state acting erratically, but Decedent never physically or verbally threatened Defendants
26   Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10. Decedent had not
27   threatened anyone, and posed no imminent threat of harm or bodily injury to anyone.
28
                                                 5
                                FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 6 of 23 Page ID #:105




 1          14.    Even though Decedent did not pose any threat to Defendants Officer Dustin
 2   Richmond, Officer Joseph Hunt and DOES 3-10, Officer Dustin Richmond, Officer
 3   Joseph Hunt and DOES 3-10 used excessive force against Decedent. Officer Dustin
 4   Richmond, Officer Joseph Hunt and DOES 3-10 forcefully kept Decedent in a prone
 5   position for more than 4 minutes. At the same time, Officer Dustin Richmond and Officer
 6   Joseph Hunt were applying pressure to Decedent’s upper torso and compression to the
 7   back and chest; and Officer Dustin Richmond and Officer Joseph Hunt used their body
 8   weight to hold Decedent to the ground while they were on top of Decedent, and while
 9   Decedent was face down and in a prone position.
10          15.    As a result of the use of force by Defendants Officer Dustin Richmond,
11   Officer Joseph Hunt and DOES 3-10, Decedent endured severe pain and suffering due to
12   the excessive weight applied to Decedent’s back for a prolonged period of time, while he
13   was in a prone position. Decedent lost consciousness, and was transported to Valley
14   Presbyterian Hospital where he succumbed to his injuries on April 13, 2019. The
15   excessive use of force caused Decedent’s death due to anoxic encephalopathy and
16   cardiopulmonary arrest.
17          16.    The County Coroner ascribed the cause of death as anoxic encephalopathy,
18   (cessation of cerebral blood flow to brain tissue) due to cardiopulmonary arrest, and the
19   Coroner also stated: “There is a temporal relationship between the cardiopulmonary arrest
20   after prone physical restraint by law enforcement and the decedent was reported to
21   become unresponsive after placement on gurney.” (Emphasis supplied).
22          17.    It is well known throughout law enforcement and medical professionals that
23   holding a subject in a prone position restraint can be deadly. Compressing an arrestee in a
24   prone position with a police Officer’s weight on his or her back, and/or upper torso,
25   restricts the ability to breathe and blood flow to the brain, and can result in anoxic
26   encephalopathy, which is a process that begins with the cessation of cerebral blood flow to
27   brain tissue, like in this case.
28
                                                   6
                                  FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 7 of 23 Page ID #:106




 1         18.    Deaths caused by asphyxiation are often referred to as deaths from positional,
 2   mechanical, or compression asphyxia, manifested by a temporal relationship between the
 3   cardiopulmonary arrest after prone physical restraint by law enforcement.
 4         19.    The United States Department of Justice, Office of Justice Programs,
 5   National Institute of Justice, in June, 1995, informed Federal and State law enforcement
 6   agencies about the dangers of prone restraint: “The risk of positional asphyxia is
 7   compounded when an individual with predisposing factors becomes involved in a violent
 8   struggle with an officer or officers, particularly when physical restraint includes behind-
 9   the-back handcuffing combined with placing the subject in a stomach-down position.”
10   National Law Enforcement Technology Center, Positional Asphyxia Sudden Death at
11   page 2. (June 1995).
12         20.    The dangers of Police Officers using carotid restraints, chokeholds, and prone
13   restraints that restrict or block blood flow to the brain, were acknowledged by the LAPD
14   on June 7, 2020. On June 7, 2020 Chief Michael Moore and Eileen Decker, President of
15   Police Commission, publicly announced that the Los Angeles Police Department has
16   instructed LAPD Officers not to use carotid restraints, chokeholds, prone restraints that
17   restrict or block blood flow to the brain, until the Police Commission of the City of Los
18   Angeles has finished a “detailed review” of LAPD policy regarding carotid restraint holds.
19         21.    Due to the well-known risks associated with prone restraint, it is national law
20   enforcement best practice not to put an arrestee on his stomach in a prone position. For
21   example, the National Law Enforcement Technology Center references the New York
22   Police Department Guidelines to Preventing Deaths in Custody: “• As soon as the subject
23   is handcuffed get him off his stomach. Turn him on his side or place him in a seated
24   position. • If he continues to struggle, do not sit on his back. Hold his legs down or wrap
25   his legs with a strap. • Never tie the handcuffs to a leg or ankle restraint.”
26         22.    The City of Los Angeles Police Department does not have a Policy similar to
27   the New York Police Department Guidelines to Preventing Deaths in Custody.
28
                                                 7
                                FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 8 of 23 Page ID #:107




 1         23.    Instead, the only Policy that the City of Los Angeles has regarding prone
 2   restraints is the following policy:
 3                  “The Department has authorized the use of the high-risk prone search to
                    ensure the safety of both officers and suspects. The high-risk prone search
 4                  shall only be used when the officer has a reasonable suspicion of a risk for
 5                  serious injury to the officer and/or the public. Note: A “reasonable
                    suspicion” can include an officer's observations of the suspect's activity, the
 6                  suspect's demeanor during the stop or any other factor that clearly indicates
 7                  the risk for serious injury. Any or all of these could give an officer a
                    reasonable suspicion that a suspect might be armed. The justification for
 8                  an extent of the search shall be based on current law applicable to searches.
 9                  The goal of any tactic, including search techniques, is to maintain
                    control of the suspect while reducing the potential for violence. The
10                  use of the high-risk prone search tactic must be based on the totality
11                  of the circumstances that reasonably pose a threat to officers or
                    bystanders. The high-risk prone search tactic shall not be used
12                  routinely or as an instrument of intimidation. Officers will be held
13                  accountable for the judicious use of discretion in the application of
                    this tactic. Additionally, officers shall be held responsible for
14                  explaining to involved parties why this tactic was used.”
15                  LAPD Procedure Manual § 574.
16         24.    There is nothing in the LAPD Procedure Manual that would train LAPD

17   Officers about the dangers of applying pressure to an arrestee who is in a prone position

18   and applying pressure to an arrestee’s upper torso, back and chest. There is nothing in the

19   LAPD Procedure Manual that would train LAPD Officers about the dangers of Officers

20   using their body weight to hold arrestees to the ground while the Officers are on top of an

21   arrestee who is face down in a prone position.

22         25.    Prior to the use of force and prone restraint of Decedent, Officer Dustin

23   Richmond, Officer Joseph Hunt and DOES 3-10 failed to ascertain whether or not the

24   Decedent was a threat to himself or others, or whether there was any immediate threat of

25   death or serious bodily injury to others.

26         26.    The use of excessive use of force against Decedent by Officer Dustin

27   Richmond, Officer Joseph Hunt and DOES 3-10 was excessive and objectively

28   unreasonable under the circumstances, because Decedent was unarmed and surrounded by
                                                 8
                                FIRST AMENDED COMPLAINT FOR DAMAGES
 Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 9 of 23 Page ID #:108




 1   uniformed Officers, Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10, and
 2   Decedent did not pose an immediate threat of death or serious bodily injury to anyone at
 3   the time of the arrest.
 4         27.     Defendants Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10
 5   did not timely summon the Mental Evaluation Unit; did not timely summon medical care
 6   or permit medical personnel to treat Decedent.
 7         28.     The intentional, reckless, negligent, and unjustified use of excessive force by
 8   Officers Dustin Richmond, Officer Joseph Hunt and DOES 3-10, was also a result of the
 9   negligent employment, negligent retention, and negligent supervision, of Officer Dustin
10   Richmond, Officer Joseph Hunt and DOES 3-10by the City of Los Angeles.
11         29.     Defendant City of Los Angeles, the Chief of Police, Commanders, and high
12   ranking supervisors, ratify, condone, and acquiesce in the filing of false police reports to
13   “cover up” the negligent and/or excessive use of force; and ratify, condone, and acquiesce,
14   in the falsification of evidence, the “planting” of evidence to “cover up” the negligent
15   and/or excessive use of force. Defendant City of Los Angeles, the Chief of Police,
16   Commanders, and high ranking supervisors, ratify, condone, and acquiesce in the
17   negligent and/or excessive use of force by its police officers, acting under color of law.
18         30.     As a direct and proximate result of Defendants’ acts and omissions, Plaintiff
19   has suffered the loss of love, affection, society, comfort, services, moral support, and
20   guidance of her father.
21                                 FIRST CLAIM FOR RELIEF
22         FOURTH AMENDMENT VIOLATION OF FEDERAL CIVIL RIGHTS
23                       EXCESSIVE USE OF FORCE [42 U.S.C. § 1983]
24               (By Plaintiff individually and as Successor-In-Interest of Decedent
25     Against Defendant City of Los Angeles, Officer Dustin Richmond, Officer Joseph
26                                      Hunt and DOES 3-10)
27

28
                                                 9
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 10 of 23 Page ID #:109




 1         31.    Plaintiff re-alleges and incorporates by reference herein each and every
 2   allegation contained herein above as though fully set forth and brought in this cause of
 3   action.
 4         32.    This cause of action is to redress a deprivation, under color of authority,
 5   statute, ordinance, regulation, policy, custom, practice or usage of a right, privilege and
 6   immunity secured to Plaintiff by the Fourth and Fourteenth Amendments to the United
 7   States Constitution.
 8         33.    Defendants Officer Dustin Richmond, Officer Joseph Hunt and Does 3
 9   through 10, and each of them, owed a legal duty under the U.S. Constitution not to use
10   excessive force against Decedent.
11         34.    Plaintiff alleges that Defendant City of Los Angeles, Officer Dustin
12   Richmond, Officer Joseph Hunt and Does 3 through 10, and each of them, breached these
13   aforementioned legal duties intentionally, in all their interactions with Decedent, on April
14   8, 2019, including, but not limited to, the use of excessive and unreasonable force upon
15   Decedent while he was unarmed.
16         35.    Plaintiff herein alleges that Defendants Officer Dustin Richmond, Officer
17   Joseph Hunt and Does 3 through 10, and each of them, breached these aforementioned
18   duties, which constituted violations of the civil rights of the Decedent in violation of 42
19   U.S.C. § 1983, and in violation of the Fourth and Fourteenth Amendments of the United
20   States Constitution.
21         36.    Plaintiff herein alleges that Officer Dustin Richmond, Officer Joseph Hunt
22   and DOES 3-10 intentional use of excessive and unreasonable force upon Decedent, who
23   was unarmed, was the legal cause of Decedent’s death on April 13, 2019.
24         37.    On April 8, 2019, Officer Dustin Richmond, Officer Joseph Hunt and Does 3
25   through 10, and each of them, violated Decedent’s civil rights under the Fourth and
26   Fourteenth Amendments to the United States Constitution to be free from unreasonable
27   search and seizure of his person, cruel and unusual punishment, nor the deprivation of life
28
                                                10
                               FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 11 of 23 Page ID #:110




 1   and liberty and denial of due process of law. The violation was under color of State and
 2   Federal law. Defendant Officer Dustin Richmond, Officer Joseph Hunt and Does 3
 3   through 10, and each of them, acted in violation of the Fourth and Fourteenth Amendment
 4   of the United States Constitution when Decedent was subjected to excessive force and
 5   eventually died after being hospitalized by Defendant CITY’s Police Officers.
 6         38.     Decedent had a cognizable interest under the Due Process Clause of the
 7   Fourteenth Amendment of the United States Constitution to be free from state actions that
 8   deprive him of his right to life, liberty, or property in such a manner as to shock the
 9   conscience.
10         39.     As a result of the uses of excessive force by LAPD Officers, Decedent died.
11   Plaintiff ZELAYA was thereby deprived of her constitutional right of familial relationship
12   with Decedent.
13         40.     Defendants City of Los Angeles, Officer Dustin Richmond, Officer Joseph
14   Hunt and DOES 3-10, and each of their actions, directly and proximately caused injuries
15   and damages to Plaintiff, as set forth herein.
16         41.     Defendants Officer Dustin Richmond, Officer Joseph Hunt DOES 3-10, are
17   individually liable for the violation of Decedent and Plaintiff’s Civil Rights apart and
18   aside from the customs, policies and practices of the City of Los Angeles.
19         42.     As a direct and proximate result of the conduct of Defendants City of Los
20   Angeles, Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10, and each of
21   them, Decedent has suffered the following injuries and damages for which Plaintiff, as
22   successor-in-interest, may recover:
23               a. Violation of Decedent’s Constitutional Rights under the Fourth and
24                  Fourteenth Amendments to the United States Constitution to be free from
25                  unreasonable search and seizure of her person, cruel and unusual
26                  punishment, nor the deprivation of life and liberty and denial of due process
27                  of law;
28
                                                 11
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 12 of 23 Page ID #:111




 1                b. Loss of life, loss of enjoyment of life, and pre-death pain and suffering, as
 2                   well as the life-long deprivation of Decedent’s comfort, support, society,
 3                   care, and sustenance.
 4                c. Conscious physical pain, suffering and emotional trauma during the
 5                   incident on April 8, 2019.
 6                d. Punitive damages, except as to Defendant City of Los Angeles.
 7         43.     As a direct and proximate result of the conduct of Defendant Officer Dustin
 8   Richmond, Officer Joseph Hunt DOES 3-10 and each of them, Plaintiff suffered the
 9   following injuries, including but not limited to the loss of love, companionship, affection
10   comfort, society, moral support, and guidance, as a
11   proximate result of the death of her father.
12         44.     Plantiff is entitlted to an awared of attorneys’ fees, costs and expenses under
13   42 U.S.C. § 1983, as a result of Defendants City of Los Angeles, Officer Dustin
14   Richmond, Officer Joseph Hunt and DOES 3-10, for the violation of Decedent’s and
15   Plaintiff’s Civil Rights.
16                                SECOND CLAIM FOR RELIEF
17                                           (42 U.S.C. § 1983)
18    MUNICIPAL LIABILITY – RATIFICATION OF CIVIL RIGHTS VIOLATIONS
19                                           (42 U.S.C. § 1983)
20               (By Plaintiff individually and as Successor-In-Interest of Decedent
21     Against Defendant City of Los Angeles, Officer Dustin Richmond, Officer Joseph
22                                      Hunt and DOES 3-10)
23         45.     Plaintiff re-alleges and incorporates by reference herein each and every
24   allegation contained herein above as though fully set forth and brought in this cause of
25   action.
26         46.     Defendants Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10
27   acted under color of law.
28
                                                  12
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 13 of 23 Page ID #:112




 1         47.    The acts of Defendants Officer Dustin Richmond, Officer Joseph Hunt and
 2   DOES 3-10 deprived Decedent and Plaintiff of their particular rights under the United
 3   States Constitution.
 4         48.    The City of Los Angeles ratified the Defendants’ acts and the basis for them.
 5   The City of Los Angeles knew of, and specifically approved, of Defendants Officer
 6   Dustin Richmond, Officer Joseph Hunt and DOES 3-10’s acts and omissions.
 7         49.    On March 31, 2020, the Defendant City of Los Angeles, through the Board of
 8   Police Commissioners, made findings that determined that the acts of Defendants Officer
 9   Dustin Richmond, Officer Joseph Hunt and DOES 3-10 were “within policy” and within
10   LAPD tactical training. Specifically, that in this case, the Decedent was held in a prone
11   position, for approximately four minutes and 13 seconds, with two Officers using their full
12   body weight on the Decedent, and the Board of Police Commissioners ruled that the
13   Officers’ “tactics did not substantially deviate from approved Department tactical
14   training.” By this determination of the Board of Police Commissioners the City of Los
15   Angeles totally ratified the acts of Officer Dustin Richmond, Officer Joseph Hunt and
16   DOES 3-10.
17         50.    The City of Los Angeles ratified the acts of Defendants Officer Dustin
18   Richmond, Officer Joseph Hunt and DOES 3-10, and ratified the basis for the acts of
19   Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10. The City of Los Angeles
20   knew of, and specifically approved of, the acts of Officer Dustin Richmond, Officer
21   Joseph Hunt and DOES 3-10, and ratified the acts of Officer Dustin Richmond, Officer
22   Joseph Hunt and DOES 3-10. The City of Los Angeles has determined that the acts of
23   Defendants Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10 were “within
24   policy.” Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10 have not been
25   disciplined or re-trained, and have not suffered any adverse or negative consequences in
26   their employment with the City of Los Angeles, and this is further ratification by the City
27   of Los Angeles.
28
                                                13
                               FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 14 of 23 Page ID #:113




 1         51.     By reason of the aforementioned acts and omissions, Plaintiff has suffered
 2   the loss of love, companionship, affection, comfort, care, society, training, and guidance,
 3   of Decedent. The aforementioned acts and omissions also caused Decedent pain and
 4   suffering, loss of enjoyment of life, and death
 5         52.     Accordingly, Defendants CITY Officer Dustin Richmond, Officer Joseph
 6   Hunt and DOES 3-10, are each liable to the Plaintiff for compensatory damages under 42
 7   U.S.C. § 1983.
 8         53.     Plaintiff brings this claim as Decedent’s successor-in-interest as defined in
 9   Section 377.11 of the California Code of Civil Procedure and seeks survival damages for
10   the violation of Decedent’s rights. Plaintiff also seeks attorney’s fees.
11                               THIRD CLAIM FOR RELIEF
12                      MUNICIPAL LIABILITY – FAILURE TO TRAIN
13                                        (42 U.S.C. § 1983)
14               (By Plaintiff individually and as Successor-In-Interest of Decedent
15     Against Defendant City of Los Angeles, Officer Dustin Richmond, Officer Joseph
16                                      Hunt and DOES 3-10)
17         54.     Plaintiff re-alleges and incorporates by reference herein each and every
18   allegation contained herein above as though fully set forth and brought in this cause of
19   action.
20         55.     The City of Los Angeles did not properly train its Police Officers about the
21   dangers of positional, compression, or mechanical asphyxia associated with prone
22   restraint. The City of Los Angeles and did not properly train its Police Officers about the
23   dangers of applying pressure to an arrestee who is in a prone position; or about the
24   dangers of applying pressure to an arrestee’s upper torso, back and chest.
25         56.      The City of Los Angeles did not properly train its Police Officers that
26   applying pressure to an arrestee who is in a prone position; or that using the body weight
27

28
                                                 14
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 15 of 23 Page ID #:114




 1   of an Officer or Officers to apply pressure to an arrestee’s upper torso, back and chest can
 2   cause death.
 3            57.   The City of Los Angeles did not properly train its Police Officers that it is
 4   imperative that after an arrestee is handcuffed, the arrestee held in a prone position should
 5   be moved face up, or on his or her side, or to a seated position, to protect the life of the
 6   arrestee.
 7            58.   The City of Los Angeles did not properly train its Police Officers about the
 8   positioning of restrained arrestees, specifically, the positioning of arrestees placed in a
 9   prone position.
10            59.   The City of Los Angeles did not properly train its Police Officers that
11   arrestees held in a prone position should be placed in a recovery position, and that the
12   breathing and consciousness of the arrestee should be monitored by the arresting Officers.
13            60.   The City of Los Angeles did not properly train its Police Officers about the
14   risks of asphyxiation associated with prone restraint. The City of Los Angeles was legally
15   obligated to provide this type of training to its Police Officers.
16            61.   The City of Los Angeles did not properly train its Police Officers about
17   proper police tactics while Officers apply pressure to an arrestee who is in a prone
18   position, and other Officers are applying pressure to an arrestee’s upper torso, back and
19   chest.
20            62.   The City of Los Angeles did not properly train its Police Officers about
21   proper police tactics while Officers apply their body weight to an arrestee who is in a
22   prone position, and other Officers are applying their body weight to an arrestee’s upper
23   torso, back and chest.
24            63.   The City of Los Angeles did not properly train its Police Officers about the
25   danger of applying pressure to an arrestee who is in a prone position and Officers
26   applying pressure to an arrestee’s upper torso, back and chest.
27

28
                                                  15
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 16 of 23 Page ID #:115




 1         64.    The City of Los Angeles did not properly train its Police Supervisory staff,
 2   such as Sergeants, Lieutenants, and Captains, to intervene to stop Police Officers from
 3   using prone restraints against arrestees when the prone restraint becomes dangerous to the
 4   arrestee.
 5         65.    The City of Los Angeles did not properly train its Police Supervisory staff,
 6   such as Sergeants, Lieutenants, and Captains, to intervene to stop Police Officers from
 7   using their body weight to an arrestee who is in a prone position, or other Officers are
 8   applying their body weight to an arrestee’s upper torso, back and chest.
 9         66.    The City of Los Angeles did not properly train its Police Officers about the
10   dangers of Officers using their body weight to hold arrestees to the ground while the
11   Officers are on top of an arrestee who is face down in a prone position.
12         67.    The City of Los Angeles did not properly train its Officers about tactics and
13   the use of the “hobble” restraint while Officers are holding an arrestee in a prone position
14         68.    The City of Los Angeles is not properly training its Police Officers because
15   the City of Los Angeles is sending “mixed messages” to its Officers, and Supervisors,
16   regarding the training of tactics; regarding the training of LAPD Policies regarding prone
17   restraints; and the training of the dangers of prone restraints. In another case, the Board of
18   Police Commissioners of the City of Los Angeles found two LAPD Officers in
19   “substantial deviation” from Department tactical training for “allowing the Subject to
20   stay in the prone position for approximately three minutes.” However, in this case, the
21   Decedent was held in a prone position, for approximately four minutes and 13 seconds,
22   with two Officers using their full body weight on the Decedent, and the Board of Police
23   Commissioners ruled that the Officers’ “tactics did not substantially deviate from
24   approved Department tactical training.”
25         69.    The City of Los Angeles did not properly train its Police Officers to call for
26   assistance from the Mental Evaluation Unit when arrestees are in an altered mental state,
27   or having a mental crisis. The City of Los Angeles did not properly train its Police
28
                                                 16
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 17 of 23 Page ID #:116




 1   Officers regarding how to effectuate a proper detention of a person who required mental
 2   medical assistance. The City of Los Angeles did not properly train its Police Officers
 3   regarding using other less deadly, reasonable methods when arrestees are in an altered
 4   mental state, or having a mental crisis; and did not properly train its Police Officers on
 5   how to detain arrestees who are in an altered mental state, or having a mental crisis,
 6   without having to use objectively unreasonable force which ultimately killed Decedent.
 7         70.    The intentional and negligent conduct of Officer Dustin Richmond, Officer
 8   Joseph Hunt and DOES 3-10 was a result of the negligent training by Defendant City of
 9   Los Angeles.
10         71.    The intentional, reckless, negligent, and unjustified use of force by
11   Defendants Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10, was a result
12   of the negligent training by the City of Los Angeles in proper police tactics. The City of
13   Los Angeles failed to train LAPD Officers as to proper police tactics, proper use of force,
14   proper use of deadly force, and proper detention and arrest procedures. The City of Los
15   Angeles was responsible for the training of LAPD Officers to ensure that the actions,
16   procedures, and practices of Police Officers complied with Peace Officer Standards and
17   Training (“POST”) training standards regarding proper police tactics, and proper use of
18   force. POST was established by the California Legislature in 1959 to set minimum
19   selection and training standards for California law enforcement officers.
20         72.    The Decedent’s death came about as a result of the lack of implementation of
21   proper procedures and training. Had the Defendants Officer Dustin Richmond, Officer
22   Joseph Hunt and DOES 3-10 been properly trained, and had such training been properly
23   implemented, this incident would have been avoided.
24         73.    The training by Defendant CITY, through the LAPD, was not adequate to
25   train its employees, agents, and staff to handle the usual and recurring situations with
26   which they must deal, such as recognizing the medical needs of a person screaming for
27

28
                                                17
                               FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 18 of 23 Page ID #:117




 1   help and how to properly detain that person without the use of excessive and unreasonable
 2   force.
 3            74.   Police Officers of Defendant City of Los Angeles, Officer Dustin Richmond,
 4   Officer Joseph Hunt and DOES 3-10, acted under color of law on the day of the April 8,
 5   2019 incident.
 6            75.   The acts of Defendant City of Los Angeles, Officer Dustin Richmond,
 7   Officer Joseph Hunt and DOES 3-10, deprived Decedent and Plaintiff of particular rights
 8   under the United States Constitution.
 9            76.   The training policies of Defendant City of Los Angeles were not adequate to
10   train its Officers to handle the usual and recurring situations with which they must deal.
11            77.   Defendant CITY was deliberately indifferent to the obvious consequences of
12   their failure to train LAPD Officers adequately.
13            78.   The failure of Defendant CITY to provide adequate training caused the
14   deprivation of the Plaintiff’s rights by Defendants; that is, the Defendant’s failure to train
15   is so closely related to the deprivation of the Plaintiff’s rights as to be the moving force
16   that caused the ultimate injury.
17            79.   By reason of the aforementioned acts and omissions, Plaintiff ZELAYA has
18   suffered loss of the love, companionship, affection, comfort, care, society, training,
19   guidance, and past and future support of Decedent. The aforementioned acts and
20   omissions also caused Decedent’s pain and suffering, loss of enjoyment of life, and death.
21            80.   Accordingly, Defendants CITY, Officer Dustin Richmond, Officer Joseph
22   Hunt and DOES 3-10 each are liable to Plaintiff for compensatory damages, and punitive
23   damages, except as to Defendant CITY, including survival damages (for the decedent’s
24   loss of life, loss of enjoyment of life, and pre-death pain and suffering) and wrongful
25   death damages (the life-long deprivation of the decedent’s comfort, support, society, care
26   and sustenance) under 42 U.S.C. § 1983 and California Code of Civil Procedure § 377.30
27

28
                                                 18
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 19 of 23 Page ID #:118




 1   and § 377.60. Plaintiff also seeks reasonable attorneys’ fees pursuant to 28 U.C.S. § 1988,
 2   costs and interest.
 3                               FOURTH CLAIM FOR RELIEF
 4        Municipal Liability for Unconstitutional Custom or Policy (42 U.S.C. § 1983)
 5               (By Plaintiff individually and as Successor-In-Interest of Decedent
 6     Against Defendant City of Los Angeles, Officer Dustin Richmond, Officer Joseph
 7                                     Hunt and DOES 3-10)
 8         81.     Plaintiff re-alleges and incorporates by reference herein each and every
 9   allegation contained herein above as though fully set forth and brought in this cause of
10   action.
11         82.     Defendant Officer Dustin Richmond, Officer Joseph Hunt and Does 3
12   through 10 acted under color of law.
13         83.     Defendant Officer Dustin Richmond, Officer Joseph Hunt and Does 3
14   through 10 acted pursuant to an expressly adopted official policy or a longstanding
15   practice or custom of the Defendant CITY.
16         84.     On information and belief, Defendant CITY Officers’ killing of Decedent,
17   who was unarmed and not a threat to Officers, was ratified by CITY and its supervisorial
18   Officers, including but not limited to Chief Michel Moore.
19         85.     On information and belief, Defendant CITY Officers, were not disciplined
20   for the use of force on Decedent who was unarmed when officers were on top of him.
21   Further, the Officers involved were not disciplined, reprimanded, suspended, or otherwise
22   penalized in connection with Decedent’s death.
23         86.     On and for some time prior to April 8, 2019 (and continuing to the present
24   date) Defendant CITY, Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10,
25   deprived Plaintiff and Decedent of the rights and liberties secured to them by the Fourth
26   and Fourteenth Amendments to the United States Constitution, in that said Defendants and
27   their supervising and managerial employees, agents, and representatives, acting with gross
28
                                                 19
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 20 of 23 Page ID #:119




 1   negligence and with reckless and deliberate indifference to the rights and liberties of the
 2   public in general, and of Plaintiff and Decedent, and of persons in their class, situation and
 3   comparable position in particular, knowingly maintained, enforced and applied an official
 4   recognized custom, policy, and practice of:
 5                (a)   Employing and retaining as CITY Officers and other personnel, who
 6                      Defendant CITY, Officer Dustin Richmond, Officer Joseph Hunt and
 7                      DOES 3-10, at all times material herein knew or reasonably should
 8                      have known had dangerous propensities for abusing their authority and
 9                      for mistreating citizens by failing to follow written LAPD policies,
10                      including the use of excessive force;
11                (b)   Of inadequately supervising, training, controlling, assigning, and
12                      disciplining CITY Officers, and other personnel, who Defendants
13                      CITY knew or in the exercise of reasonable care should have known
14                      had the aforementioned propensities and character traits, including the
15                      propensity for violence and the use of excessive force;
16                (c)   By    maintaining grossly      inadequate procedures for reporting,
17                      supervising, investigating, reviewing, disciplining and controlling the
18                      intentional misconduct by Defendant CITY Officers;
19                (d)   By failing to discipline LAPD Officers conduct, including but not
20                      limited to, unlawful detention and excessive force;
21                (e)   By ratifying the intentional misconduct of Defendant CITY Officers;
22                (f)   By having and maintaining an unconstitutional policy, custom, and
23                      practice of detaining and arresting individuals without probable cause
24                      or reasonable suspicion, and using excessive force, including deadly
25                      force, which also is demonstrated by inadequate training regarding
26                      these subjects. The policies, customs, and practices of Officer Dustin
27

28
                                                 20
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 21 of 23 Page ID #:120




 1                       Richmond, Officer Joseph Hunt and DOES 3-10, were done with a
 2                       deliberate indifference to individuals’ safety and rights; and
 3                 (g)   By failing to properly investigate claims of unlawful detention and
 4                       excessive force by CITY Officers.
 5         87.    By reason of the aforementioned policies and practices of Defendant Officer
 6   Dustin Richmond, Officer Joseph Hunt and DOES 3-10, Decedent was severely injured
 7   and subjected to pain and suffering and lost his life.
 8         88.    Defendant CITY, Officer Dustin Richmond, Officer Joseph Hunt and DOES
 9   3-10, together with various other officials, whether named or unnamed, had either actual
10   or constructive knowledge of the deficient policies, practices and customs alleged in the
11   paragraphs above. Despite having knowledge as stated above these defendants condoned,
12   tolerated and through actions and inactions thereby ratified such policies. Said Defendants
13   also acted with deliberate indifference to the foreseeable effects and consequences of these
14   policies with respect to the constitutional rights of Decedent, Plaintiff, and other
15   individuals similarly situated.
16         89.    By perpetrating, sanctioning, tolerating and ratifying the outrageous conduct
17   and other wrongful acts, Defendant CITY, Officer Dustin Richmond, Officer Joseph Hunt
18   and DOES 3-10, acted with an intentional, reckless, and callous disregard for the life of
19   Decedent, and Decedent’s and Plaintiff’ constitutional rights. Defendant CITY, Officer
20   Dustin Richmond, Officer Joseph Hunt and DOES 3-10, actions were willful, wanton,
21   oppressive, malicious, fraudulent, and extremely offensive and unconscionable to any
22   person of normal sensibilities.
23         90.    Furthermore, the policies, practices, and customs implemented and
24   maintained and still tolerated by Defendant CITY, Officer Dustin Richmond, Officer
25   Joseph Hunt and DOES 3-10, were affirmatively linked to and were a significantly
26   influential force behind the injuries of DECEDENT and Plaintiff.
27

28
                                                 21
                                FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 22 of 23 Page ID #:121




 1         91.    By reason of the aforementioned acts and omissions of Defendant CITY,
 2   Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10, Plaintiff has suffered loss
 3   of love, companionship, affection, comfort, care, society, and future support.
 4         92.    Accordingly, Defendant CITY, Officer Dustin Richmond, Officer Joseph
 5   Hunt and DOES 3-10 are liable to Plaintiff for compensatory damages, and punitive
 6   damages, except as to Defendant CITY, including survival damages (for the decedent’s
 7   loss of life, loss of enjoyment of life, and pre-death pain and suffering) and wrongful
 8   death damages (the life-long deprivation of the Decedent’s love, comfort, affection,
 9   guidance, society, and moral support) under 42 U.S.C. § 1983 and California Code of
10   Civil Procedure § 377.30 and § 377.60. Plaintiff also seeks reasonable attorneys’ fees
11   pursuant to 28 U.S.C. §1988, costs, and interest.
12

13                                    PRAYER FOR RELIEF
14         WHEREFORE, Plaintiff requests entry of judgment in her favor and against
15   Defendants CITY, Officer Dustin Richmond, Officer Joseph Hunt and DOES 3-10,
16   inclusive, as follows:
17                A.     For compensatory damages, including both survival damages and
18                       wrongful death damages under federal law, in the amount to be proven
19                       at trial;
20                B.     For survival damages under federal law, including damages for pre-
21                       death pain and suffering, loss of enjoyment of life, and loss of life, in a
22                       sum according to proof at trial;
23                C.     For wrongful death damages under state and federal law, in a sum
24                       according to proof at trial;
25                D.     For past, present, and future non-economic damages;
26                E.     For attorneys fees under §1988;
27                F.     For funeral and burial expenses, and loss of financial support;
28
                                                  22
                                 FIRST AMENDED COMPLAINT FOR DAMAGES
Case 2:20-cv-08382-ODW-MAA Document 20 Filed 05/19/21 Page 23 of 23 Page ID #:122




 1              G.    For other general damages in an amount according the proof at trial;
 2              H.    For other special damages in an amount according to proof at trial;
 3              I.    For punitive damages as to Defendants Officer Dustin Richmond,
 4                    Officer Joseph Hunt and DOES 3-10 only.
 5              J.    For reasonable costs of this suit; and
 6              K.    For such further other relief as the Court may deem just, proper, and
 7                    appropriate.
 8

 9   Dated: May 19, 2021                   CARRILLO LAW FIRM, LLP
10

11
                                           By:   _________________________
12                                               Michael S. Carrillo, Esq.,
                                                 Attorney for Plaintiff
13

14

15
                                DEMAND FOR JURY TRIAL
16
                The Plaintiff named herein hereby demands a trial by jury.
17

18
     Dated: May 19, 2021             CARRILLO LAW FIRM, LLP
19

20

21                                   By:   _______________________________
                                           Michael S. Carrillo, Esq.,
22                                         Attorney for Plaintiff
23

24

25

26

27

28
                                              23
                             FIRST AMENDED COMPLAINT FOR DAMAGES
